 In the Matter of DIXIE WAX PAPER COMPANY, EMPLOYERandINTER-NATIONAL PRINTING PRESSMEN AND ASSISTANTS' UNION OF NORTHAMERICA, DALLAS PRINTING PRESSMEN AND ASSISTANTS' UNION No.46, AFL, PETITIONERCase No. 16-R-0431.-Decided April 13, 1948Mr. J. C.Muse,Jr.,of Dallas,Tex., for the Employer.Messrs.Jack Burt,of Dallas, Tex.,andJoe A. Wilson,of Pressmen'sHome, Tenn., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat Dallas, Texas, on January 16, 1948, before Evert P. Rhea, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard11makes the following :FINDINGS or FACT1.THE BUSINESS OF THE EMPLOYERDixieWax Paper Company, a Texas corporation, is engaged inthe conversion of wax paper into bread wrappers and glacene bagsat its Dallas, Texas, plant.Substantially all the paper used in theconversion process comes from points outside the State of Texas;about 50 percent of the manufactured products of the plant repre-sents shipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members [Houston,Murdock, and Gray]77 N. L. R. B , No. 13.80 DIXIE WAX PAPER COMPANYII.THE ORGANIZATION INVOLVED81The Petitioner 2 is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.'IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of all rotary aniline and rotary oil press-men and assistant pressmen of the two pressrooms at the Dallas plant,excluding guards, professional employees, and supervisors.Therecord does not disclose whom the Petitioner would embrace in thecategory of supervisors.The Employer takes no position with regardto the unit.There is no history of collective bargaining affecting this plant.The pressrooms employ about 20 of the approximately 97 employeesin the plant.Originally, only oil presses were used for bread-wrapperwork.Later, the Employer added aniline presses which were in-stalled in a room devoted to bag printing work. In both pressrooms,the pressmen and assistant pressmen make the presses refidy, load thepaper, adjust and run the presses, and handle the finished product.They thus appear to constitute a well-defined group which followsestablished craft lines in the printing industry. In view of thesecircumstances and in accordance with our previous decisions,4 we findthat the pressmen and assistant pressmen comprise a unit appropriatefor the purposes of collective bargaining.2The name of Petitioner appears herein as amended at the hearing.'At the hearing, the Employer objected to the proceeding on the grounds that the Peti-tioner (a) had not obtained new authorization cards upon the filing of an amended petition ;and (b) had not presented documentary evidence of compliance with the filing requirementsof the amended Act. The hearing officer overruled the Employer's objections It is wellestablished that a Petitioner's showing of interest as well as its compliance status areadministrative matters to be disposed of by the Board itself and are not litigab1Q by thepartiesAccordingly,we find no merit in the Employer's objections and we hereby affirmthe rulings of the hearing officerMatter of Lion Oil Company,76 N. L R B 565,Matter of Raldwm Locomotive Works,76 N L R B 9224Matter of Gillette Safety Razor Company,65 N L R B 1286. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupervisors :In charge of both pressrooms is a foreman .5He isassisted by an assistant foreman 8 who is in charge of the bag roomand when needed is available for supervision in the adjacent anilinepressroom. It appears that the parties do not contest the supervisorystatus of these two employees.Working alongside the pressmen inthe aniline pressroom are two subforemen,° who bear this title pri-marily in recognition of the slightly higher hourly rate of pay thatthey receive as compared with the other pressmen. The record showsthat the subforemen are working foremen who themselves run presseswhile routinely assigning work to the other aniline pressmen. In theinfrequent absence of the foremen, the subforemen advise the press-men on work problems.Under the circumstances we shall excludethe foreman and assistant foreman from the unit, and include thesubforemen, as the latter are not supervisors within the meaning ofSection 2 (11) of the Act.We find that all pressmen and assistant pressmen in the rotary oilpressroom and rotary aniline pressroom at the Dallas, Texas, plant ofthe Employer, including subforemen, but excluding guards, profes-sional employees, and supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Petitioner requests that the pay roll of August 13, 1947, be usedto determine voting eligibility.The Employer would use the pay rollof January 9, 1948. Inasmuch as neither party advances reasons tosupport its request for departure from our usual practice, we shall denyboth requests and direct the use of the pay roll immediately precedingthe Direction of Election.We shall direct that the question concerning representation whichexists be resolved by an election by secret ballot, subject to the limita-tions and additions set forth in the Direction.DIRECTION OF ELECTIONAs part of the investigation to,ascertain representatives for the pur-poses of collective bargaining with Dixie,Wax Paper Company, Dallas,Texas, an election by secret ballot shall be conducted as early as possi-ble, but not later thanthirty (30) days from the date ofthisDirection,under the direction and supervision of the Regional Director for theSixteenth Region, and subject to Sections 203.61 and 203.62 of National°Melton.°Clinton.Payneand Sasse. DIXIE WAX PAPER COMPANY83Labor Relations Board Rules and Regulations-Series 5, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not they desire tobe represented by International Printing Pressmen and Assistants'Union of North America, Dallas Printing Pressmen and Assistants'Union No. 46, AFL, for the purposes of collective bargaining.